In a proceeding by the Boston Old Colony Insurance Company to stay arbitration of an uninsured motorist claim, the claimant appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated October 17,1980, which, inter alia, granted the application pending the determination of certain issues. Order reversed, on the law, with $50 costs and disbursements, application for a stay of arbitration denied, and the parties are directed to proceed to arbitration forthwith. Inasmuch as the claimant’s notice of intention to arbitrate was served on or about May 14,1980, in compliance with the requirements of CPLR 7503 (subd [c]), and the instant proceeding was not commenced until on or about September 24, 1980, well beyond the 20-day period of limitations set forth in CPLR 7503 (subd [c]), this proceeding is time barred and the parties must proceed to arbitration (see *843Matter of Spychalski [Continental Ins. Cos.], 58 AD2d 193). Gulotta, J.P., Cohalan, O’Connor and Bracken, JJ., concur.